Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 25 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 25 Jany 1818.
				
				Your Letter gave me much pleasure though I thought I perceived some few marks of carelessness and want of attention which I hope in time you will correct—Your father & myself are delighted to find that Mr Gould is so kind to  you  and that he is sufficiently satisfied with your progress to reward you thus publicly and I am sure you have too much ambition to improve and retain these marks of distinction to risk the loss of them in future—We intend to have a dance on Tuesday to which I have invited more than 100 person’s I am obliged to make room by taking down beds &c and it will give me a great deal of trouble but I do not mind the trouble if I was sure I could give satisfaction to my friends notwithstanding I am so old I am not sure that I shall not dance on this occasion for the good accounts I have received from my Children have contributed considerably to Youthyfy me (a very fashionable word at W.).I have often observed my dear Boy that when you read you set too far from the light—Let me recommend you to be cautious of your eyes which will be materially injured by this practice and remember when you take your Telemachus the advice which your Mother now offers you—You have seen how much your father has suffered with his eyes and I hope you will endeavour to preserve yours by not over straining them in your youth—I am glad to find that John has got over his temporary distresses and hope that he will not meet with any new ones The kindness you are ever receiving from Dr. Welsh’s family will I am sure excite your gratitude as I am very sure that you are both too good hearted not to be perfectly sensible of the kindness received at their hands—Be assured my beloved Child that your parents can know no joy equal to that which is inspired by the merit of their Children and that good conduct will meet its reward both on Earth and in Heaven. LAdieu persevere and bless your Mother
				
					L. C. Adams
				
				
					P.S. Your L’s I can excuse as every thing that concerns you is interesting to your—Impudence is a thing to which I am by no means partial but a little playful quizzing I can readily pardon as it is almost always a proof of good spirits and good temper. Mr Cruft has sent by mistake a box which is full of papers belonging to Mr Foster which I shall send back as soon as I can I beg John will write him to see if there is not one of mine at Mr Foster’sW. Foster.
				
			